Title: To George Washington from Major Henry Lee, Jr., 5 January 1780
From: Lee, Henry Jr.
To: Washington, George


          
            Springfield Monmouth [N.J.] Jany 5th 80.
          
          I have the honor of your Excellency’s letr of the 28th, in which you are pleased to say that your objects in quartering the two Corps in monmouth county are “the covering the country & preventing the intercourse with the enemy.”
          Col. Armand is in Philada therefore it is not in my power to deliver any joint determination.
          It is not worth while to trouble your Excellency with an enumeration of particulars. I promise, that the objects declared in your Excellenys letr shall be fully accomplished, & in a manner equal to the corpss, & satisfactorry to your Excellencys wishes. This being executed, I am persuaded your Excellency will indulge us in the mode. I am anxious to lull the garrison of Sandy hook, therefore would withdraw, & preserve near the shores pa[r]tys of intelligence & interception to contraband trade. Your Excellency did not say whether the soldiers might be indulged in furlough. They have never yet been a day from service; they are faithful & have a long march—We are daily told of being ordered to the southward in the course of the winter: if this may happen, I submit it to your Excellency, whether the furlough men had not better proceed under care of an officer, & rendezvous at some convenient post—The expence of subsistence is the same & should a march take place, it will ease the Corps of led horses. I have the honor to be sir with the most perfect respect your Excellency’s most hum: servt
          
            Henry Lee Junr
          
          
            N.B. I beg to be understood, that I would not wish to part with the horses unless the probability of the Corps going to the southward Justified it.
            
            since writing the above, I have heard from one of my officers on the shore, who has taken a British officer, with five others & 80,000 counterfeit dollars—I hope this capture will lead to some useful discoverys, as the money was on its way to Philada.
          
        